USCA11 Case: 20-13911      Date Filed: 05/24/2021   Page: 1 of 5



                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-13911
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:14-cr-00056-HLA-MCR-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ASHLEY CHASE LEE,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (May 24, 2021)

Before MARTIN, JORDAN, and BRANCH, Circuit Judges.

PER CURIAM:

      Ashley Lee, a federal prisoner proceeding pro se, appeals the district court’s

denial of his motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). After careful consideration, we affirm.
          USCA11 Case: 20-13911      Date Filed: 05/24/2021    Page: 2 of 5



                                          I

      In 2014, Lee pled guilty to a drug-related offense and was sentenced to 120

months’ imprisonment and 60 months’ supervised release. In 2020, Lee filed this

motion for compassionate release pursuant to section 3582(c)(1)(A). He argued

that extraordinary and compelling circumstances warranted a sentence reduction

because the Bureau of Prisons was not prepared for the COVID-19 pandemic and

because his mother had poor kidney health. He also said a sentence reduction was

consistent with the 18 U.S.C. § 3553(a) factors.

      The district court denied Lee’s motion. The district court found it was not

authorized to “invent new or additional ‘extraordinary and compelling reasons’ for

compassionate release.” This being the case, it found that Lee’s concerns about

COVID-19 did not fall within the extraordinary and compelling reasons expressly

enumerated in United States Sentencing Guideline § 1B1.13. And while noting

that certain “family circumstances” can qualify as “extraordinary and compelling

reasons” warranting compassionate release, the district court found that Lee’s

mother’s poor kidney health was not expressly enumerated in the Guideline. Lee

timely filed this appeal.

                                         II

      Lee argues here that the district court erred in finding it was only permitted

to consider the extraordinary and compelling reasons expressly enumerated in



                                          2
          USCA11 Case: 20-13911        Date Filed: 05/24/2021   Page: 3 of 5



section 1B1.13. He says the court could “determine on its own what counts as

‘extraordinary and compelling reasons.’” He also argues, for the first time on

appeal, that the district court abused its discretion in not appointing counsel to

represent him. Because Lee is proceeding pro se, we construe his filings liberally.

Jones v. Fla. Parole Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015).

                                          A

      We begin with Lee’s argument that the district court erred in finding it was

only permitted to consider the extraordinary and compelling reasons expressly

enumerated in section 1B1.13. We review de novo whether a district court was

authorized to modify a term of imprisonment. United States v. Jones, 962 F.3d

1290, 1296 (11th Cir. 2020). We review the denial of a motion for compassionate

release under section 3582(c)(1)(A) for abuse of discretion. United States v.

Harris, 989 F.3d 908, 911 (11th Cir. 2021).

      Lee’s argument is now foreclosed by our precedent. See United States v.

Bryant, ___ F.3d ___, No. 19-14267, 2021 WL 1827158, at *1–2 (11th Cir. May 7,

2021). In Bryant, a panel of this Court held that “extraordinary and compelling

reasons” are limited to those listed in section 1B1.13. Id. at *1. Section 1B1.13

lists four extraordinary and compelling reasons: the medical condition of the

defendant, the age of the defendant, family circumstances, and “[o]ther reasons” as

determined by the Bureau of Prisons. USSG § 1B1.13 cmt. n.1. The Bryant panel



                                           3
          USCA11 Case: 20-13911        Date Filed: 05/24/2021    Page: 4 of 5



also held that “other reasons” are limited to those determined by the Bureau of

Prisons, not by courts. See Bryant, 2021 WL 1827158, at *1–2. The district court

therefore did not err in finding it was only permitted to consider the extraordinary

and compelling reasons expressly enumerated in section 1B1.13. Lee does not

argue that one of the extraordinary and compelling reasons listed in section 1B1.13

or that one of the “other reasons” determined by the Bureau of Prisons applies in

this case. We therefore cannot say the district court abused its discretion in

denying his motion for compassionate release.

                                           B

      Lee’s other argument is that the district court abused its discretion in not

appointing counsel to represent him. He says his access to the law library is

limited due to the COVID-19 pandemic. He therefore says his constitutional right

to access the courts was limited by the district court’s failure to appoint him

counsel. We ordinarily review a district court’s decision not to appoint counsel for

abuse of discretion. United States v. Webb, 565 F.3d 789, 793 (11th Cir. 2009)

(per curiam). However, issues not raised in the district court are reviewed only for

plain error. United States v. Hano, 922 F.3d 1272, 1283 (11th Cir. 2019). Under

plain error review, a party must demonstrate (1) an error occurred, (2) the error

was plain, (3) the error affected the party’s substantial rights, and (4) the error




                                           4
          USCA11 Case: 20-13911        Date Filed: 05/24/2021     Page: 5 of 5



seriously affected the fairness, integrity, or public reputation of judicial

proceedings. Id.

      Lee has failed to show that the district court erred by failing to sua sponte

appoint counsel to represent him. As an initial matter, no binding precedent

requires a district court to appoint counsel in a section 3582(c)(1) proceeding.

Without “precedent from the Supreme Court or this Court directly resolv[ing]” this

issue, we cannot say the district court plainly erred. See United States v. Innocent,

977 F.3d 1077, 1081 (11th Cir. 2020) (quotation marks omitted). Certainly this

Court has noted that “there may be instances in which equitable concerns would

make the appointment of counsel appropriate to ensure a just outcome” in a

proceeding under section 3582(c)(2). Webb, 565 F.3d at 795 n.4. But even

assuming Webb applied to a section 3582(c)(1) proceeding, Lee has not shown the

district court erred, as he has not identified any equitable concerns in his case. Lee

has a good understanding of the facts of his own case. And while his access to the

law library is limited during the COVID-19 pandemic, his motion for

compassionate release and his briefs in this Court demonstrate he has a good

command of the legal issues presented in his case.

      AFFIRMED.




                                           5